DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,441,384 (hereinafter referred to as 384). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding Instant Claim 1, Claim 1 of 384 recites:
A device for sealing perforations or leaks in a well, comprising:
a)  A generally cylindrical sleeve having sides and an open top and a closed bottom (Col 11, Lines 64-65);
b)  A heater located inside said sleeve, said heater comprising thermite (Col 11, Lines 66-67);
c)  An ignition mechanism inside said sleeve and contacting said thermite that upon actuation ignites said thermite (Col 12, Lines 1-3); and
d)  A line detachable connected to said sleeve and connected to said ignition mechanism, such that said sleeve can be detached and left behind to forma  sealed casing with said sleeve bonded to a plugging material when said ignition mechanism is retrieved from a subterranean well (Col 12, Lines 4-9).

Regarding instant Claim 12, Claim 9 of 382 recites:
A method for sealing a well casing in a subterranean well, comprising: 
a) lowering a blocking device into a well to block a bottom of a zone of casing having one or more perforation(s), unless said zone is already blocked with a blocking device (Col 12, Lines 30-34); 
b)  lowering a body or pellets of a meltable plugging material to said zone (Col 12, Lines 36-37); 
c) lowering the device of claim 1 into said well to said zone (examiner notes there is essentially no difference between Claims 1 of the instant case as 382; Col 12, Lines 33-34) ; 
d) actuating said ignition mechanism and igniting said thermite to produce molten plugging material (Col 12, Lines 38-39); 
e) cooling said molten plugging material until said molten plugging material solidifies in a space between a wall of said well and an exterior of said sleeve and filling said perforation(s) (Col 12, Lines 40-44); and 
f) disengaging said line from said sleeve and retrieving said line and said ignition mechanism without retrieving said sleeve, wherein an amount of said meltable plugging material is less than would be required by a method that removes said sleeve (Col 12, Lines 44-48).
Regarding instant Claim 18, Claim 15 of 384 recites:
A method for sealing a well casing in a subterranean well, comprising: 
a) lowering a blocking device into a well casing to block a bottom of a zone of a well to be sealed, unless said zone is already blocked with a blocking device (Col 12, Lines 65-67); 
b) lowering the device of claim 6 to said zone (Col 13, Line 1); 
c) actuating said ignition mechanism and igniting said thermite to melt said oversleeve resulting in molten plugging material (Col 13, Lines 2-4); 
d) cooling said molten plugging material until said molten plugging material solidifies in a space between a wall of said well and an exterior of said sleeve (Col 13, Lines 5-7); and 
e) disengaging said line from said sleeve and retrieving said line with the ignition mechanism without retrieving said sleeve, wherein an amount of said meltable plugging material is less than would be required by a method that removes said sleeve (Col 13, Lines 8-11).

Additionally, the following claims are substantial duplicates:
Instant Claims 2-8 are substantial duplicates of Claims 2-8 of 384
Instant Claims 13-17 are substantial duplicates of Claims 10-14 of 384
Instant Claims 19-20 are substantial duplicates of Claims 16-17 of 384
Priority
The instant application is filed as a Continuation to Application 15/706,017 (Currently Patent 10,297,578) as referenced in the Application Data Sheet dated 06/07/2022.  Such a priority claim appears to be a typographical error and should cite to Application 15/706,071 (Currently Patent 10,760,374) as corrected in immediate parent 16/999,802.  A corrected Application Data Sheet is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, the recitation of “said plugging material” lacks antecedent basis within the claim.  Examiner notes that the limitation will be read as “a plugging material”, however, correction is required.  Claims 2-8 are rejected as depending from an indefinite claim.  Additionally, as Claims 12 and 18 recite included Claims 1 and 6, they are likewise rejected as essentially depending from an indefinite claim.
Regarding Claim 9, the claim uses both “thermite” and “said thermite mixture” to refer to the same element.  Consistent use of nomenclature is required such that Line 5 should recite “thermite mixture” or line 6 should recite simply “thermite”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al., U.S. Patent Publication 2006/0144591, in view of Duhon et al., U.S. Patent Publication 2002/0056553, hereinafter referred to as Gonzalez and Duhon respectively.  
Regarding Claim 9, Gonzalez discloses a system for sealing perforations or leaks in a well casing or tubular in a subterranean well, comprising:
a)  A generally cylindrical sleeve having sides (sleeve defining inner chamber 56 in Figure 3), an open top (connected to the tubing/line 63/64; Paragraphs 0046, 0047) and a closed bottom (in that the activation of the tool directs release laterally, instead of downward; Paragraphs 0047, 0048),
b)  A heater comprising a thermite mixture (exothermic thermite mixture 60) inside the sleeve (as seen in Figure 3; Paragraphs 0007, 0047),
c)  An ignition mechanism that ignites said thermite mixture upon actuation, said ignition mechanism inside said sleeve and contacting said thermite mixture (a support line is connected to ignition element 62 to initiate the thermite burn; Paragraph 0047);
d)  A line (wire and tubing in Figure 3) connected to said sleeve and said ignition mechanism (Paragraphs 0047, 0048).
e)  Pellets of meltable plugging material placed in a zone to be sealed and outside said sleeve (as seen in Figure 3, eutectic pellets 58 are placed around the sleeve and conveyed to the zone to be melted, Paragraphs 0048-0050);
f)  A blocking device (plug 26, Figure 3) at or below a bottom end of said zone (Paragraph 0018).
While Gonzalez discloses that the repair tool in Figure 3 is connected to a conveyance line, and in the case of other tools (as seen in Figures 1 and 2), the tool may either be removed or left in the wellbore (optional removal before solidification; Paragraph 0045), it does not expressly disclose the line is configured to be detached from the sleeve such that the sleeve can be left in the wellbore and the line recovered.
Additionally, Duhon teaches the use of a downhole ignition tool (generically 1100), wherein the tool includes a feature connecting the line to a sleeve like tool (adapter head 1105), wherein the upper end of the string can be selectively disconnected from the rest of the tool with the line for retrieval to surface (Paragraphs 0067, 0068).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the tool of Gonzalez to include a releasable weak point adapter tool as taught by Duhon for selective release of the connection line from the rest of the downhole tool.  Doing so would allow a user to release the line from the tool if it were to become stuck in the wellbore (Paragraphs 0067, 0068).  Additionally, Examiner notes that as Gonzalez discloses that the tool may be selectively removed from the well or left in the wellbore, wherein the purpose of such a tool is to plug and abandon a wellbore (Abstract), the connection line necessarily needs to be disconnected from the tool or from the surface to allow the wellbore to be sealed, such that a weak point disconnected would allow a user to retrieve the line and continue the plug and abandonment process.
Regarding Claim 10, Gonzalez further discloses that the meltable plugging material is a eutectic material (Paragraph 0047).
Regarding Claim 11, Gonzalez further discloses that the meltable plugging material is an expandable bismuth alloy (Paragraphs 0022, 0025).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Daley et al., U.S. Patent Publication 3,618,639, teaches the use of a selective sealing tool for detecting and isolating cracks in a wellbore casing string.
Evans, U.S. Patent 2,286,075, teaches the use of a thermite welding tool which ignites a thermite mixture to generate a heat.
Wardlaw et al., U.S. Patent Publication 2006/0037748, teaches the use of a thermite plugging system for cracks/leaks in a wellbore.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676